OPINION OF THE COURT
Per Curiam.
Respondent Bruce H. Roswick was admitted to the practice of *167law in the State of New York by the Second Judicial Department on June 21, 1972 as Bruce Harold Roswick. At all times pertinent to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
Petitioner, the Departmental Disciplinary Committee of the First Judicial Department, seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) on the ground that he has been automatically disbarred upon his conviction of a felony, as defined by Judiciary Law § 90 (4) (e).
On January 30, 2003, respondent pleaded guilty to one count of repeated failure to file personal income and earnings taxes in violation of New York State Tax Law § 1802 (a), a class E felony. Respondent was sentenced to five years probation, a fine of $30,000 (to be paid in increments of $6,000 a year), and signed a confession of judgment in favor of the New York State Department of Taxation and Finance in the amount of $183,744.12. Respondent ceased to be an attorney by operation of law upon this felony conviction (Judiciary Law § 90 [4] [a]; see Matter of Cardali, 260 AD2d 65 [1999] [automatic disbarment based on guilty plea to class E felony of commercial bribery in the first degree]; Matter of Rivers, 165 AD2d 649 [1991] [automatic disbarment where felony conviction in violation of Tax Law § 1802]).
Accordingly, the Committee’s petition should be granted, and respondent’s name stricken from the roll of attorneys in the State of New York pursuant to Judiciary Law § 90 (4) (b), nunc pro tunc to January 30, 2003, the date of entry of the judgment of conviction.
Nardelli, J.P., Tom, Sullivan, Ellerin and Williams, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to January 30, 2003.